 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     RELIASTAR LIFE INSURANCE
11   COMPANY,                                               Case No.: 2:18-cv-01166-APG-NJK
12           Plaintiff(s),                                                 ORDER
13   v.                                                                 [Docket No. 14]
14   JACLYN R. HAFTER, et al.,
15           Defendant(s).
16          Pending before the Court is Plaintiff’s motion for a scheduling conference in this
17 interpleader action, Docket No. 14, which is GRANTED. A scheduling conference is hereby
18 SET for 10:00 a.m. on October 29, 2018, in Courtroom 3C. In addition to the attorneys for the
19 parties who have already appeared, the Clerk’s Office is INSTRUCTED to also serve electronic
20 notice     of    this     order   on    Ms.   Hafter’s   attorney,     Steven    Hollingworth,   at
21 shollingworth@sdfnvlaw.com. See Docket No. 14 at 4.
22          IT IS SO ORDERED.
23          Dated: October 11, 2018
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
